DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

 EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Chen (Reg. No: 64,015) on 03/08/2021. 



CLAIMS
4.	The application has been amended as follows: 

Claim 1 (currently amended). A digital data transmission system comprising:
	a communication network system;
	at least one transmitter device operated to generate at least one originally unmasked digital data prior to data transmission therefrom;
	said at least one transmitter device connected with the communication network system and  provided with at least one identity-masking mechanism to convert at least one identification data into at least one source identity-masking mark and at least one destination identity-masking mark which is combined with said at least one originally unmasked digital data in said at least one transmitter device to form or generate an originally source-marked data with said at least one source identity-masking mark and an originally destination-marked data with said at least one destination identity-masking mark, with the at least one transmitter device formed as an originally identity-masked transmitter device prior to data transmission from the at least one originally identity-masked transmitter device such that no unmasked data of transmitter devices is transmitted in said communication network system;
	the at least one originally identity-masked transmitter device provided with the identity-masking mechanism to transmit the originally source-marked data with said at least one source identity-masking mark and the originally destination-marked data with said at least one destination identity-masking mark in a data transmission operation via the communication network system; and
	at least one receiver device connected with the communication network system and provided with a self-identification data, with the at least one receiver device formed 
	wherein the at least one identity-masked receiver device is applied to verify the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark with the self-identification data, with refusing to access the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark is not successfully verified with the self-identification data; or with receiving or accessing the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark is successfully verified with the self-identification data; and
	wherein the source or destination identity-masking mark includes at least one source or destination address, at least one source or destination network card address, at least one source or destination Media Access Control (MAC) address, at least one source or destination Internet Protocol (IP) address or combinations thereof.

	Claim 2 (original). The digital data transmission system as defined in claim 1, wherein the identity-masking mechanism includes a pre-address screening mechanism or a pre-address transforming mechanism.

	Claim 3 (original). The digital data transmission system as defined in claim 1, wherein the identity-masking mechanism includes an address obfuscation mechanism or an address fusion mechanism.

	Claim 4 (original). The digital data transmission system as defined in claim 3, wherein the address obfuscation mechanism includes a set-obfuscation mechanism or a clear-obfuscation mechanism; or the address fusion mechanism includes an AND-fusion mechanism or an OR-fusion mechanism.

	Claim 5 (original). The digital data transmission system as defined in claim 1, wherein the at least one receiver device includes an address filtering mechanism.

	Claim 6 (cancelled).

	Claim 7 (previously amended). The digital data transmission system as defined in claim 1, wherein the at least one originally identity-masked transmitter device further 

	Claim 8 (currently amended). A digital data transmission method comprising:
	generating at least one originally unmasked digital data in at least one transmitter device prior to data transmission therefrom;
	utilizing at least one identity-masking mechanism provided in said at least one transmitter device to convert at least one identification data into at least one source identity-masking mark and at least one destination identity-masking mark which is combined with said at least one originally unmasked digital data in said at least one transmitter device to form or generate an originally source-marked data with said at least one source identity-masking mark and an originally destination-marked data with said at least one destination identity-masking mark, with the at least one transmitter device formed as at least one originally identity-masked transmitter device prior to data transmission from the at least one originally identity-masked transmitter device such that no unmasked data of transmitter devices is transmitted in said communication network system;

	operating at least one receiver device or at least one group of receiver devices with a self-identification data, with the at least one receiver device or the at least one group of receiver devices formed as at least one originally identity-masked receiver device or at least one group of originally identity-masked receiver devices prior to data transmission from the at least one transmitter device, with communicating the at least one originally identity-masked receiver device or the at least one group of originally identity-masked receiver devices with the at least one originally identity-masked transmitter device via the communication network system and verifying the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark with the self-identification data; and
	the at least one originally identity-masked receiver device or the at least one group of originally identity-masked receiver devices refusing to access the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the 
	the at least one originally identity-masked receiver device or the at least one group of originally identity-masked receiver devices receiving or accessing the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark is successfully verified with the self-identification data; and
	wherein the source or destination identity-masking mark includes at least one source or destination address, at least one source or destination network card address, at least one source or destination Media Access Control (MAC) address, at least one source or destination Internet Protocol (IP) address or combinations thereof.

	Claim 9 (original). The digital data transmission method as defined in claim 8, wherein the identity-masking mechanism includes a pre-address screening mechanism or a pre-address transforming mechanism.

	Claim 10 (original). The digital data transmission method as defined in claim 8, wherein the identity-masking mechanism includes an address obfuscation mechanism or an address fusion mechanism.



	Claim 12 (original). The digital data transmission method as defined in claim 8, wherein the at least one receiver device or the group of receiver devices includes an address filtering mechanism.

	Claim 13 (cancelled).

	Claim 14 (previously amended). The digital data transmission method as defined in claim 8, wherein the at least one originally identity-masked transmitter device further utilizes the at least one source identity-masking mark or the at least one destination identity-masking mark to combine with the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark to form or generate a multiple marked data which is further transmitted to at least one receiver device or at least one group of receiver devices which utilize the self-identification data to verify the multiple marked data.


	Claim 15 (currently amended). A digital data transmission system comprising:
	a communication network system;

	said at least one transmitter device connected with the communication network system and provided with at least one identity-masking mechanism to convert at least one identification data into at least one source identity-masking mark and at least one destination identity-masking mark which is combined with said at least one originally unmasked digital data in said at least one transmitter device to form or generate an originally source-marked data with said at least one source identity-masking mark and an originally destination-marked data with said at least one destination identity-masking mark, with the transmitter device formed as originally an identity-masked transmitter device prior to data transmission from the at least one originally identity-masked transmitter device such that no unmasked data of transmitter devices is transmitted in said communication network system;
	the at least one originally identity-masked transmitter device provided with the identity-masking mechanism to transmit the originally source-marked data with said at least one source identity-masking mark and the originally destination-marked data with said at least one destination identity-masking mark in a data transmission operation via the communication network system; and
	at least one smart card receiver/transmitter connected with the communication network system and provided with a self-identification data, with the at least one smart card receiver/transmitter formed as at least one identity-masked smart card receiver/transmitter prior to data transmission from the at least one originally identity-masked transmitter device, with the at least one originally identity-masked smart card 
	wherein the at least one identity-masked smart card receiver/transmitter is applied to verify the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with the self-identification data with said at least one destination identity-masking mark, with refusing to access the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark is not successfully verified with the self-identification data; or with receiving or accessing the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark is successfully verified with the self-identification data; and
	wherein the source or destination identity-masking mark includes at least one source or destination address, at least one source or destination network card address, at least one source or destination Media Access Control (MAC) address, at least one source or destination Internet Protocol (IP) address or combinations thereof.



	Claim 17 (original). The digital data transmission system as defined in claim 16, wherein the address obfuscation mechanism includes a set-obfuscation mechanism or a clear-obfuscation mechanism; or the address fusion mechanism includes an AND-fusion mechanism or an OR-fusion mechanism.

	Claim 18 (currently amended). The digital data transmission system as defined in claim [[8]] 15, wherein the at least one smart card receiver/transmitter includes an address filtering mechanism.

	Claim 19 (cancelled).

	Claim 20 (previously amended). The digital data transmission system as defined in claim 15, wherein the at least one originally identity-masked transmitter device further utilizes the at least one source identity-masking mark or the at least one destination identity-masking mark to combine with the originally source-marked data with said at least one source identity-masking mark or the at least one destination-marked data with said at least one destination identity-masking mark to form or generate a multiple marked data which is further transmitted to at least one receiver device or at least one 


Examiner’s Statement of Reasons for Allowance
5.	Claims 1-5, 7-12, 14-18 and 20 are allowed. 
6.	The present invention is directed to: a digital data transmission system includes an identity-masking mechanism, a transmitter device provided with the identity-masking mechanism, and a receiver device having an identification data. The identity-masking mechanism is provided to convert a source or destination data into a source or destination identity-masking mark which is combined with a predetermined data, thereby forming a source-marked or destination-marked data with the source identity-masking mark. The source-marked or destination-marked data is transmitted from the transmitter device to the receiver device for verifying with the identification data. The receiver device cannot access the source-marked or destination-marked data if the verification is failed. The receiver device can access the source-marked or destination-marked data if the verification is passed.
The closest prior art, as previously recited, are Csaszar et al (“Csaszar,” US 20100250930) in view of Ishikawa et al (“Ishikawa,” US 20070160200), Chien et al (“Chien,” US 20030115345), Hannum et al ("Hannum," US 20050152332) in view of Arcieri et al ("Arcieri," US 7,107,335) and further in view of Johnson et al ("Johnson," US 20030169735).
Csaszar is directed to: a method and apparatus for protecting the routing of data packets in a packet data network. When a first end-host sends an address query to a 
Ishikawa is directed to: an encryption communication system where if the communication partner of a client node (A1a) is an encryption communication target node (C1), a DNS Proxy unit (A12a) in the client node rewrites a response to a name resolution request for the communication partner node of an application from the actual IP address of the communication partner node to a loopback address that changes depending on the communication partner. On the basis of the destination loopback address of a data packet transmitted from the application, a communication encryption module (A13a) in the client node identifies the communication partner and the encryption communication path to be used for communication with the communication partner. Hence, encryption communication can simultaneously be executed directly with a plurality of communication partner nodes by using the communication encryption module that operates as an independent process.
Chien is directed to: a method that includes the steps of monitoring, at a wireless transceiver unit, communications involving address assignment between a dynamic 
Hannum is directed to: a router that routes packets among a plurality of nodes based on entries in a route table. Entries in a route table enable mask characterize the enablement of the route table entries. The router receives a packet including an indication to modify the route table enable mask from one of the nodes. The router produces an update mask and determines which logical operation to perform on the update mask and the route table enable mask in response to at least one of the received packet, the update mask, and the route table enable mask. The router generates a new route table enable mask by performing the appropriate logical 
Arcieri is directed to: a network access control device for deterministic recognition of application frames satisfying a set of predetermined rules comprises: means (205) for monitoring and interpretation of the application frames to recognize; means (201) for storing the predetermined rules; means (202) for compiling the predetermined rules in a direct access data structure; means (203) for storing the direct access data structure; and means (204) for comparing the application frames to be recognized with the direct access data structure, wherein the recognition is able to be performed on any frame component and the direct access data structure allows an access time substantially independent from the number of rules.
Johnson is directed to: a method, apparatus and computer program product is provided for classifying a target data packet entering a network interface. For each of a plurality of received classification parameters, at least one program module is generated. Each program module tests a pre-defined field(s) of the target data packet for adherence to the classification parameter(s) with which the program module is associated. A pre-classification header is generated wherein an indication is made of where one or more pre-defined fields are located in the data packet if the field is present. Maintaining locations of the pre-defined fields of the target data packet in the pre-classification header prevents having to recalculate the addresses of the pre-defined fields of the target data packet. Eliminating the need for re-calculating the 
For example, none of the cited prior art teaches or suggests the steps of independent claims 1, 8 and 15:.said at least one transmitter device connected with the communication network system and  provided with at least one identity-masking mechanism to convert at least one identification data into at least one source identity-masking mark and at least one destination identity-masking mark which is combined with said at least one originally unmasked digital data in said at least one transmitter device to form or generate an originally source-marked data with said at least one source identity-masking mark and an originally destination-marked data with said at least one destination identity-masking mark, wherein the at least one identity-masked receiver device is applied to verify the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark with the self-identification data, with refusing to access the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark is not successfully verified with the self-identification data; or with receiving or accessing the originally source-marked data with said at least one source identity-masking mark or the originally destination-marked data with said at least one destination identity-masking mark if the originally source-marked data with said at least one source identity-masking mark or the originally destination-
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES J WILCOX/Examiner, Art Unit 2439                       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439